Citation Nr: 0724620	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-41 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for a temporal iris atrophy of the right eye resulting 
from VA surgery in November 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in October 2006.  A transcript 
of the hearing is of record.


FINDING OF FACT

The veteran's temporal iris atrophy of the right eye is the 
result of lack of proper skill on the part of VA medical 
personnel.  


CONCLUSION OF LAW

Compensation benefits pursuant to the provisions of 38 U.S.C. 
§ 1151 for a temporal iris atrophy of the right eye are 
warranted.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the evidence currently of record 
is sufficient to substantiate the veteran's claim for 
compensation under the provisions of 38 U.S.C. § 1151 for a 
temporal iris atrophy of the right eye.  Therefore, no 
further development with respect to the matter decided herein 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2006).



Legal Criteria

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C. § 1151 in May 2003.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 [all Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable].

Evidentiary Background

In November 2002, the day before the operation, a VA note 
states that the reasons for the operation included glare and 
decrease in vision.  Before the surgery, the veteran's visual 
acuity in the right eye was 20/50 -2.  

On November 27, 2002, the veteran underwent eye surgery to 
correct a cataract in his right eye.  The surgery note states 
that there was a teaching physician present for the critical 
and key portion of the procedure.  The surgery note states 
that the temporal iris was noted to be thinned due to 
mechanical trauma of the procedure but the pupillary margin 
was intact.  

A December 2002 VA outpatient treatment note states that the 
veteran complained of light sensitivity in the right eye and 
that he feels like he is seeing through a film.  The 
optometry resident opined that the veteran had temporal iris 
atrophy in the right eye and that the right eye was post 
status phacoemulsification posterior chamber intraocular 
lens.

A February 2003 private treatment record notes that the 
veteran complained of a glare and milky vision in his right 
eye.  A March 2003 private treatment record states that the 
veteran complained of "film over" his eye like seeing 
through mist.

In a January 2003 VA outpatient treatment record, a resident 
noted that the veteran had iris atrophy in the right eye and 
had a glare.

Thereafter, the veteran filed his claim for compensation 
under the provisions of 38 U.S.C. § 1151 for his temporal 
iris atrophy in the right eye in May 2003.

In November 2004, the veteran submitted two articles on eye 
surgery.

Also in November 2004, Dr. S. submitted an opinion about the 
veteran's eye surgery.  D. S. stated that the veteran 
underwent cataract surgery and had a mal-occurrence of an 
iris prolapse during the procedure.  The procedure was 
performed at a VA teaching hospital by a resident in 
ophthalmology.  Dr. S. opined that because of the resident's 
lack of experience, any one of the following events could 
have caused the iris prolapse:  Poor placement of the lid 
speculum causing pressure on the globe, small retrobulbar 
hemorrhage causing posterior orbital pressure, poor 
retrobulbar block causing posterior orbital pressure, iris 
trauma secondary to poor instrument manipulation, iris trauma 
secondary to poor dilation, an inadvertent iridotomy or 
dialysis secondary to poor instrument manipulation, the 
irrigation bottle placed too high during the procedure, poor 
corneal incision (either too far posterior, too large, or an 
improper angle),  and "hot phaco tip" causing a corneal or 
scleral burn.  Dr. S. further stated that because of this 
event the veteran was left with a dilated and abnormal pupil, 
which has caused marked glare and photophobia.  He has 
undergone further surgery which has not corrected the 
problem.  Although the veteran sees 20/25 with the right eye, 
he is visually disabled because of the glare.  Dr. S. also 
noted that although he had a cataract prior to surgery, he 
was corrected in glasses to 20/25 in the operated eye.

In October 2005, the veteran was afforded a VA examination in 
response to his claim.  The examiner found the veteran to 
have had complications from intraocular lens surgery with 
iris atrophy.  The examiner noted that the veteran had a torn 
iris which was symptomatic with glare which is disabling to 
the veteran.  Upon examination, the veteran's visual acuity 
in the right eye was 20/50 and there was iris atrophy.  With 
respect to Dr. S.'s opinion, the examiner stated that 
although it is true that the rate of complications tend to be 
higher with more inexperienced surgeons, the complications 
that Dr. S. details are all potential complications that can 
occur in the hands of any surgeon no matter how experienced 
he or she is.  Therefore, the examiner found that the torn 
frayed iris and the subsequent problems that the veteran had 
(glare and fog) are possible outcomes of cataract surgery, 
and iris prolapse during surgery is a known complication of 
cataract surgery.  

In October 2006, the veteran and his wife testified at a 
Travel Board hearing before the undersigned Veterans Law 
Judge.  The veteran testified that, during the surgery, he 
heard one of the surgeons, Dr. K., warn the other surgeon, 
Dr. G., not to pull on the iris or else he would tear it.  
The veteran testified that Dr. K. then said, "Don't let it 
fall out," and then Dr. K. took over the surgery.  The 
veteran's wife testified to the fact that after the surgery 
the veteran could no longer drive due to his eye disability.

Analysis

To reiterate, the veteran is seeking entitlement to 
compensation benefits for his temporal iris atrophy in the 
right eye resulting from cataract surgery, under provisions 
of 38 U.S.C.A. § 1151.  He essentially contends that during 
the surgery his iris was torn due to the inexperience of the 
surgeon which resulted in temporal iris atrophy and glare 
problems in his right eye.  

In this case, the veteran's claim for benefits under 38 
U.S.C. § 1151 was filed in May 2003, after the effective date 
of the amendment thereto.  Therefore, the 1997 statutory 
amendment and the implementing regulatory revisions do apply.

Having reviewed the complete record, the Board finds that the 
credible and probative evidence of record clearly establishes 
that the surgery performed at the VA Medical Center in 
November 2002 was the proximate cause of the veteran's iris 
atrophy.

However, the inquiry as to whether compensation benefits are 
warranted under 38 U.S.C. § 1151 does not end there.  In 
order to establish entitlement to compensation under 38 
U.S.C.A. § 1151, the evidence must also show that the 
temporal iris atrophy was due to carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA or was an event not reasonably 
foreseeable.

In this case, the Board finds that there is an approximate 
balance of positive and negative evidence concerning whether 
the veteran's disability is the result of lack of proper 
skill on the part of VA medical personnel.  Dr. S. opined 
that because of the VA resident's lack of experience, any 
number of events could have caused the iris prolapse.  He 
then listed nine events that could have happened.  Dr. S. 
further stated that because of one of the listed events, the 
veteran was left with a dilated an abnormal pupil, which has 
caused marked glare and photophobia.  On the other hand, the 
VA examiner opined that the listed complications could have 
occurred at the hands of any surgeon no matter how 
experienced he or she was.  Therefore, the examiner found 
that the torn frayed iris and the subsequent problems that 
the veteran had (glare and fog) are possible outcomes of 
cataract surgery, and iris prolapse during surgery is a known 
complication of cataracts surgery.  Dr. S. alleges that the 
complications occurred only because of the surgeon's 
inexperience while the VA examiner opines that the 
complication could have occurred even with an experienced 
surgeon.  Since there is an approximate balance of positive 
and negative evidence regarding VA's fault, the Secretary 
shall give the benefit of the doubt to the claimant. 

Accordingly, entitlement to compensation pursuant to the 
provisions of 38 U.S.C. § 1151 for a temporal iris atrophy of 
the right eye is warranted.  


ORDER

Entitlement to compensation pursuant to the provisions of 38 
U.S.C. § 1151 for a temporal iris atrophy resulting from 
surgery performed at a VA Medical Center is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


